Hawkins, Justice.
The Housing Authority of the City of Dublin, Georgia, instituted condemnation proceedings against certain property owned by Curry Realty Company. After an award by the assessors, an appeal to the superior court was entered and, on the trial of the appeal in that court, it was agreed that the only issue to be determined was the value of the land at the time it was condemned and taken. The condemnor, being dissatisfied with the amount of the verdict returned by the jury, filed a motion for a new trial, and the present bill of exceptions assigns error upon the judgment overruling that motion. Held:
The only issue on the trial being as to the value of the property sought to be acquired by the Housing Authority, and no other question being raised by the motion for a new trial which could give this court jurisdiction, the Court of Appeals, and not this court, has jurisdiction, and the case is accordingly transferred. City of Reynolds v. Carter, 159 Ga. 229 (125 S. E. 380); H. G. Hastings Co. v. Southern Natural Gas Corp., 173 Ga. 212 (159 S. E. 853).

Transferred to the Court of Appeals.


All the Justices concur.

Dawson Kea and Lester F. Watson, for plaintiff.
Emory L. Rowland, H. Dale Thompson and Joe W. Rowland, for defendant.